Citation Nr: 0027444	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.  

2. Entitlement to service connection for bilateral defective 
hearing.  

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from January 1949 to January 
1952.  He has reported additional active service from January 
1952 to July 1954.  However, in a report received from the 
National Personnel Records Center in June 1997, it was 
reported that the veteran was separated from service on 
January 27, 1952 and that he had no active service after that 
date.  The veteran's Form DD 214 indicates that he had active 
service from January 1949 to January 1952.  He has not 
furnished a DD 214 indicating active service after January 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action by the 
RO which denied service connection for a left knee 
disability, service connection for hearing loss, and service 
connection for tinnitus.  


FINDINGS OF FACT

1. The veteran's claim for service connection for a left knee 
disability is not plausible.  

2. The veteran's claim for service connection for a bilateral 
defective hearing is not plausible.  

3. The veteran's claim for service connection for tinnitus is 
not plausible.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well grounded claim for 
service connection for a left knee disability.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000)

2. The veteran has not submitted a well grounded claim for 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000)  

3. The veteran has not submitted a well grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for service connection for the 
disorders at issue was received by the RO in February 1997.  
The National Personnel Records Center reported in August 
1997, that it was not in possession of the veteran's service 
medical records, and that any existing service medical 
records at that facility were destroyed in a fire in July 
1973.  

The veteran has submitted a letter from an individual 
identified as Larry Milfelt, and copies of pictures of 
soldiers in uniform which do not pertain to the issues on 
appeal.  

Private clinical records reveal that during outpatient 
treatment in November 1993 it was reported that the veteran 
had been under treatment for a long time for left knee pain.  
Examination revealed significant arthritis in the left knee.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A.§ 1110,1131 (West 1991 & Supp. (2000).  Service 
connection may also be granted for degenerative arthritis and 
sensorineural hearing loss if manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A.§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. (2000); 
38 C.F.R.§§ 3.307, 3.309 (1999).  Service connection may also 
be granted for any disease diagnosed after service discharge 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d) (1999).  

Under the provisions of 38 C.F.R.§ 3.385 (1999), hearing loss 
shall be considered a disability warranting service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

The threshold question in regard to the issues of service 
connection for a left knee disability, service connection for 
bilateral defective hearing, and service connection for 
tinnitus is whether the veteran has met his burden of 
submitting evidence of well-grounded (i.e. plausible) claims.  
If not, the claims must fail and the VA has no further duty 
to assist the veteran in their development.  38 
U.S.C.A.§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has not submitted 
well-grounded claims for service connection for a left knee 
disability, service connection for bilateral defective 
hearing, and service connection for tinnitus.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran, regarding 
questions of medical diagnosis and causation, are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In summation, according to a 
decision of the Court, a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In regard to the veteran's claim for service connection for a 
left knee disorder, the Board notes that private clinical 
records are in the claims file which indicate that the 
veteran currently has degenerative arthritis in his left 
knee.  Thus, the first criteria for a well grounded claim for 
service connection for a left knee disability under the 
Court's decision in Caluza has been met.  The veteran has 
contended that he sustained a left knee injury while in 
service and he is competent to so state.  Thus the second 
criteria for a well grounded claim for service connection for 
a left knee disability under the Court's decision in Caluza 
has also been met.  However, the evidence of record contains 
no competent medical evidence demonstating a nexus between 
the veteran's current left knee disability and service.  
While the veteran believes that his current left knee 
disability is related to service, he is a layman (i.e. a 
person without medical experience or training).  As such, he 
is not competent to express an opinion as to the etiology of 
his current left knee disability.  See Espiritu, supra.  
Without medical evidence showing a relationship between the 
veteran's current left knee disability and service, the third 
requirement for a well grounded claim for service connection 
for a left knee disability under the Court's decision in 
Caluza is not met.  Thus, the veteran's claim for service 
connection for a left knee disability is not well grounded 
and must be denied.  

In regard to the veteran's claim for service connection for 
bilateral defective hearing, the Board notes that the 
evidence of record does not show that the veteran currently 
has recognizable defective hearing under the provisions of 
38 C.F.R. §  3.385.  Thus, the first criteria for a well 
grounded claim for service connection for bilateral defective 
hearing under the Court's decision in Caluza is not met.  The 
second criteria for a well grounded claim for service 
connection for bilateral hearing loss under the Court's 
decision in Caluza has been met, since the veteran has 
claimed that he had hearing difficulties in the service.  
However, the third requirement for a well grounded claim for 
service connection for bilateral defective hearing under the 
Court's decision in Caluza has not been met, since there is 
no competent medical evidence linking any current 
recognizable hearing loss to service. See Espiritu, supra.  
Thus, the veteran's claim for service connection for 
bilateral defective hearing is also not well grounded and 
must be denied.  

In regard to the veteran's claim for service connection for 
tinnitus, the Board notes that the evidence of record does 
not show that the veteran currently has tinnitus.  Thus, the 
first criteria for a well grounded claim for service 
connection for tinnitus under the Court's decision in Caluza 
is not met.  The second criteria for a well grounded claim 
for service connection for tinnitus under the Court's 
decision in Caluza has been met, since the veteran has 
claimed that he had this condition in the service.  However, 
the third requirement for a well grounded claim for service 
connection for tinnitus under the Court's decision in Caluza 
has not been met, since there is no competent medical 
evidence linking any current tinnitus to service.  See 
Espiritu, supra.  Thus, the veteran's claim for service 
connection for tinnitus is also not well grounded and must be 
denied.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  



		
	BRUCE E HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

